EXHIBIT 10.1 PARTNERSHIP AGREEMENT OF TEXAS OFFSHORE PORT SYSTEM (a Delaware general partnership) (dated as of August 14, 2008) TABLE OF CONTENTS ARTICLE I DEFINITIONS 1 1.1 Specific Definitions 1 1.2 Other Terms 13 1.3 Construction 14 ARTICLE II ORGANIZATION 14 2.1 Formation 14 2.2 Name 14 2.3 Principal Office in the United States; Other Offices 14 2.4 Registered Office in the State of Delaware; Registered Agent 14 2.5 Purpose 14 2.6 Foreign Qualification 15 2.7 Term 15 2.8 Mergers and Exchanges 15 2.9 Business Opportunities—No Implied Duties or Obligations 15 ARTICLE III PARTNERSHIP INTERESTS AND TRANSFERS 16 3.1 Initial Partners 16 3.2 Partnership Interests 16 3.3 Representations and Warranties 16 3.4 Transfers, Transfer Restrictions and Changes of Control 17 3.5 Possible Additional Restrictions on Transfer 27 3.6 Additional Partnership Interests 27 3.7 Information 27 3.8 Liability to Third Parties 28 3.9 Dissociation 29 3.10 Lack of Partner Authority 29 3.11 Not a Security 30 3.12 Party in Default 30 ARTICLE IV CAPITAL CONTRIBUTIONS 30 4.1 Initial Facilities Capital Contributions 30 4.2 Subsequent Contributions 32 4.3 Failure to Contribute 32 4.4 Return of Contributions 35 4.5 Capital Accounts 35 4.6 Partner Parent Guarantees 37 ARTICLE V ALLOCATIONS AND DISTRIBUTIONS 37 5.1 Allocations for Capital Account Purposes 37 i 5.2 Allocations for Tax Purposes 39 5.3 Requirement of Distributions 41 5.4 Sharing of Distributions 41 5.5 Reserves 41 5.6 Distribution Restrictions 41 ARTICLE VI MANAGEMENT OF THE PARTNERSHIP 42 6.1 Management by the Partners and Delegation of Authority 42 6.2 Committees 42 6.3 Authority of Partners and Committees 43 6.4 Officers 45 6.5 Duties of Officers 45 6.6 No Duty to Consult 45 6.7 Reimbursement 45 6.8 Partners and Affiliates Dealing With the Company 46 6.9 Insurance 46 ARTICLE VII MEETINGS 46 7.1 Meetings of Partners and Committees; Required Interest Actions 46 7.2 Special Actions 47 7.3 Interested Partner Transaction 49 7.4 Voting List 49 7.5 Proxies 50 7.6 Votes 50 7.7 Conduct of Meetings 50 7.8 Action by Written Consent 50 7.9 Resolution of Management Disputes 51 7.10 Records 51 ARTICLE VIII INDEMNIFICATION 52 8.1 Right to Indemnification 52 8.2 Indemnification of Others 52 8.3 Advance Payment 53 8.4 Appearance as a Witness 53 8.5 Nonexclusivity of Rights 53 8.6 Insurance; Appointment of Counsel 53 8.7 Partner Notification 53 8.8 Savings Clause 54 8.9 Scope of Indemnity 54 ARTICLE IX TAXES 54 9.1 Tax Returns 54 9.2 Tax Elections 54 9.3 Tax Matters Partner 54 ii ARTICLE X BOOKS, RECORDS, REPORTS, AND BANK ACCOUNTS 55 10.1 Maintenance of Books 55 10.2 Financial Statements 55 10.3 Tax Statements 55 10.4 Accounts 55 ARTICLE XI BANKRUPTCY OF A PARTNER 56 11.1 No Dissociation Upon Bankruptcy 56 11.2 Bankrupt Partners 56 ARTICLE XII DISSOLUTION, LIQUIDATION, AND TERMINATION 57 12.1 Dissolution 57 12.2 Liquidation and Termination 57 12.3 Provision for Contingent Claims 59 12.4 Deficit Capital Accounts 59 ARTICLE XIII AMENDMENT OF THE AGREEMENT 60 13.1 Amendments to be Adopted by the Company 60 13.2 Amendment Procedures 60 ARTICLE XIV PARTNERSHIP INTERESTS 61 14.1 Certificates 61 14.2 Registered Holders 61 ARTICLE XV OTHER PARTNER AGREEMENTS AND OBLIGATIONS 61 15.1 Facilities Other than Initial Facilities 61 15.2 Project Financings 62 15.3 Expansion Option 62 15.4 Termination of Throughput Agreement 64 ARTICLE XVI GENERAL PROVISIONS 65 16.1 Offset 65 16.2 Entire Agreement; Supersedure 65 16.3 Waivers 65 16.4 Binding Effect 65 16.5 Governing Law; Jurisdiction; Waiver of Jury Trials; Severability 65 16.6 Further Assurances 66 16.7 Waiver of Certain Rights 66 16.8 Notice to Parties of Provisions of this Agreement. 66 16.9 Counterparts 66 16.10 Attendance via Communications Equipment 66 iii 16.11 Reports to Partners 67 16.12 Checks, Notes and Contracts 67 16.13 Books and Records 67 16.14 Audit Rights of Partners 67 16.15 No Third Party Beneficiaries 67 16.16 Notices 68 16.17 Remedies 68 16.18 Grant of Security Interest 68 16.19 Default Budgets 69 EXHIBITS: Exhibit A – Ownership Information Exhibit B – Transfer Notice Form Exhibit C – Partner Parent Guarantees SCHEDULES: Schedule 1 – Description of Initial Facilities Schedule 2 – Insurance Schedule 3 – Construction Budget iv PARTNERSHIP AGREEMENT OF TEXAS OFFSHORE PORT SYSTEM (a Delaware general partnership) This Partnership Agreement of Texas Offshore Port System, a Delaware general partnership (the “Company”), dated as of August 14, 2008 (the “Effective Date”) is agreed to, executed and adopted by all the Partners (as such term is defined herein) thereof. RECITALS WHEREAS, the Partners desire to form the Company in connection with the construction, acquisition, ownership and operation of TOPS (as such term is defined herein). AGREEMENT NOW, THEREFORE, for and in consideration of the premises and the mutual covenants and agreements contained herein and other good and valuable consideration (the receipt and sufficiency of which are hereby confirmed and acknowledged), the Parties hereto hereby stipulate and agree as follows: ARTICLE I DEFINITIONS 1.1Specific Definitions.As used in this Agreement, the following terms have the following meanings: “Acceptance Notice” has the meaning given that term in Section 3.4(e)(i). “Accessible Capacity” means that portion of the Base Capacity which is commercially useable for the receipt, storage and delivery of incremental Oil, taking into consideration committed amounts (including binding letter of intent commitments), operating and capital costs, hydraulics, use of flow inducer and/or drag-reducing agents and other similar factors to receive, store, and deliver relevant additional Expansion Throughput. “Act” means the Delaware Revised Uniform Partnership Act. “Adjusted Capital Account” means the Capital Account maintained for each Party as of the end of each taxable year of the Company, (a) increased by any amounts that such Party is obligated to restore under the standards set by Treasury Regulation section 1.704-1(b)(2)(ii)(c) (or is deemed obligated to restore pursuant to the penultimate sentences of Treasury Regulation sections 1.704-2(g)(1) and 1.704-2(i)(5)), and (b) decreased by (i) the amount of all losses and deductions that, as of the end of such taxable year, are reasonably expected to be allocated to such Party in subsequent years under sections 704(e)(2) and 706(d) of the Code and Treasury Regulation section 1.751-1(b)(2)(ii), and (ii) the amount of all distributions that, as of the end of such taxable year, are reasonably expected to be made to such Party in subsequent years in 1 accordance with the terms of this Agreement or otherwise to the extent they exceed offsetting increases to such Party’s Capital Account that are reasonably expected to occur during (or prior to) the year in which such distributions are reasonably expected to be made (other than increases as a result of a minimum chargeback pursuant to Section 5.1(d) or 5.1(e)).The foregoing definition of Adjusted Capital Account is intended to comply with the provisions of Treasury Regulation section 1.704-1(b)(2)(ii)(d) and will be interpreted consistently therewith. “Adjusted Property” means any property, the Carrying Value of which has been adjusted pursuant to Section 4.5(d). “Affected Interest” has the meaning ascribed to it in Section 3.4(f)(i)(A). “Affected Partner” has the meaning ascribed to it in Section 3.4(f)(i)(A). “Affiliate” means, with respect to any relevant Person, any other Person that directly or indirectly, through one or more intermediaries, Controls, is Controlled by, or is under common Control with, the relevant Person.Notwithstanding the foregoing, solely for the purposes of this Agreement (i) the Company and its Subsidiaries will be deemed not to be Affiliates of any Partner or any of its Affiliates, and vice-versa; and (ii) no Partner will be deemed to be an Affiliate of any other Partner solely because of their ownership of Partnership Interests. “Agreed Value” of any Contributed Property or Adjusted Property means the Fair Market Value of such property or other consideration at the time of contribution or adjustment, as applicable, as determined by the Partners.The Partners will, in their sole discretion, use such method as they deem reasonable and appropriate to allocate the aggregate Agreed Value of Contributed Properties or Adjusted Properties in a single or integrated transaction among such properties on a basis proportional to their Fair Market Value. “Agreement” means this Partnership Agreement (including any schedules, exhibits or attachments hereto), as amended, supplemented or modified from time to time. “Appraised Value” has the meaning given that term in Section 3.4(e)(iv). “Appraiser” means a reputable accounting, appraisal or investment banking firm recognized as an expert in rendering valuation opinions on transactions such as that proposed. “Available Cash” means unrestricted cash and cash equivalents of the Company less reasonable cash reserves set aside pursuant to Section5.5. “Bankrupt Partner” means any Party: (a)that (i) makes a general assignment for the benefit of creditors, (ii) files a voluntary bankruptcy petition, (iii) becomes the subject of an order for relief or is declared insolvent in any federal or state bankruptcy or insolvency proceeding, (iv) files a petition or answer seeking for the Party a reorganization, arrangement, composition, readjustment, liquidation, dissolution, or similar relief under any law, (v) files an answer or other pleading admitting or failing to contest the material allegations of a petition filed against the Party in a proceeding of the type described in subclauses (i) through (iv) of 2 this clause (a), or (vi) seeks, consents, or acquiesces to the appointment of a trustee, receiver or liquidator of the Party or of all or any substantial part of the Party’s properties; or (b)against which a proceeding seeking reorganization, arrangement, composition, readjustment, liquidation, dissolution, or similar relief under any Law has been commenced and 90 Days have expired without dismissal thereof or with respect to which, without the Party’s consent or acquiescence, a trustee, receiver, or liquidator of the Party or of all or any substantial part of the Party’s properties has been appointed and 60 Days have expired without such appointments having been vacated or stayed, or 60 Days have expired after the date of expiration of a stay, if the appointment has not previously been vacated. “Base Capacity” means the Maximum Throughput Capacity on the relevant portion of TOPS immediately before the commencement of the relevant Expansion Project, but excluding any capacity related to any Expansion Project for which full payout has not occurred as of the date such Base Capacity is assessed. “Book-Tax Disparity” means with respect to any item of Contributed Property or Adjusted Property, as of the date of any determination, the difference between the Carrying Value of such Contributed Property or Adjusted Property and the adjusted basis thereof for federal income tax purposes as of such date.A Party’s share of the Company’s Book-Tax Disparities in all of its Contributed Property and Adjusted Property will be reflected by the difference between such Party’s Capital Account balance as maintained pursuant to Section4.5 and the hypothetical balance of such Party’s Capital Account computed as if it had been maintained strictly in accordance with federal income tax accounting principles.The determination of Book-Tax Disparity and a Party’s share thereof will be determined consistently with section 1.704-3(c) of the Treasury Regulations. “Budget” means the construction budget attached hereto as Schedule 3, any amendments thereto approved by the Partners and any other budget or budgets approved by the Partners. “Business Day” means Monday through Friday of each week, except that a legal holiday recognized as such by the government of the United States or the nationally-chartered banking institutions in the State of Texas will not be regarded as a Business Day. “Capacity Request” has the meaning given that term in Section 15.3. “Capital Account” means the capital account maintained for each Party pursuant to Section4.5. “Capital Call Dispute” has the meaning given that term in Section 4.1(d) “Capital Call Dispute Notice” has the meaning given that term in Section 4.1(d). “Capital Call Dispute Period” has the meaning given that term in Section 4.1(d). “Capital Call Notice” has the meaning given that term in Section 4.1(c). 3 “Capital Contribution” means any contribution by a Party to the capital of the Company, as contemplated by Section 4.5(a). “Carrying Value” means (a) with respect to Contributed Property and Adjusted Property, the Agreed Value of such property reduced (but not below zero) by all depreciation, amortization and cost recovery deductions relating to such property charged to the Party’s Capital Accounts, and (b) with respect to any other Company property, the adjusted basis of such property for federal income tax purposes, all as of the time of determination.The Carrying Value of any property will be adjusted from time to time in accordance with Sections 4.5(d)(i) and 4.5(d)(ii) and to reflect changes, additions or other adjustments to the Carrying Value for dispositions and acquisitions of Company properties, as deemed appropriate by a
